Citation Nr: 1545558	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-08 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for hypertension, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for residuals of a head injury, and, if so, whether service connection is warranted, to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.  The record also indicates that he subsequently served in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran appointed a private attorney as his accredited representative via a properly completed Appointment of Individual as Claimant's Representative (VA-Form 21-22a).  Subsequently, such attorney withdrew her representation and, in June 2015, the Veteran submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA-Form 21-22), appointing the American Legion as his representative.  The Board recognizes this change in representation.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the undersigned Veterans Law Judge held the record open for 60 days to allow for the submission of additional evidence.  That same month, the Veteran submitted additional pertinent evidence with a waiver of agency of original jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

The reopened claims of entitlement to service connection for hypertension and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final August 2008 rating decision, service connection for hypertension was denied.

2.  Evidence associated with the record since the final August 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.

3.  In a final August 2008 rating decision, service connection for residuals of a head injury was denied.

4.  Evidence associated with the record since the final August 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The August 2008 rating decision that denied service connection for residuals of a head injury is final.  38 U.S.C. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008) [(2015)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for hypertension and residuals of a head injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Hypertension

Service connection for hypertension was originally denied in a rating decision issued in August 2008.  At such time, the RO considered the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records.  The RO noted that the Veteran's service treatment records did not contain any evidence showing a diagnosis of hypertension.  As there was no evidence of hypertension in service, the RO denied the Veteran's claim.

In August 2008, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for hypertension was received until October 2009, when VA received his application to reopen his claim.  Therefore, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension was received prior to the expiration of the appeal period stemming from the August 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In October 2009, the Veteran filed his request to reopen his claim of entitlement to service connection for hypertension.  With regard to his request to reopen, the Veteran supplemented his argument for service connection by asserting that he suffered from hypertension as secondary his in-service head injury.  Pursuant to the duty to assist, additional VA treatment records have been added to the record showing ongoing treatment for hypertension.  Additionally, the record also contains the Veteran's lay statements concerning his hypertension, to include his testimony before the undersigned in July 2015.  Finally, in July 2015, the Veteran submitted a letter from his VA physician who opined that, if the Veteran had high blood pressure in service, then his current hypertension was likely related to his service.  As the aforementioned evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for hypertension.  In this regard, the July 2015 medical opinion of his treating physician indicates a possible relationship between the Veteran's current hypertension and his military service.  Additionally, the Veteran provided testimony as to the onset of his symptomatology during his July 2015 hearing.  This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Residuals of a Head Injury

Service connection for residuals of a head injury was originally denied in a rating decision issued in August 2008.  At such time, the RO considered the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records.  The RO noted that the Veteran's service treatment records did not contain any evidence showing a diagnosis of residuals of a head injury.  As such, the RO denied the Veteran's claim.

In August 2008, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for residuals of a head injury was received until November 2009, when VA received his application to reopen his claim.  Therefore, the August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008) [(2015)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of a head injury was received prior to the expiration of the appeal period stemming from the August 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In November 2009, the Veteran filed his request to reopen his claim of entitlement to service connection for residuals of a head injury.  Evidence added to the record since the prior final denial includes VA treatment records, a January 2010 VA examination addressing the nature and etiology of the Veteran's residuals of a head injury, and the Veteran's lay statements concerning the residuals of a head injury, to include his testimony before the undersigned in July 2015.  Finally, in July 2015, the Veteran submitted a July 2015 letter from his VA physician who diagnosed the Veteran's residuals of a head injury as small vessel ischemic changes.  The physician also opined that these small vessel ischemic changes were likely related to the Veteran's chronic hypertension.  As the aforementioned evidence was not previously considered by the RO, it is considered new.

Furthermore, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for residuals of a head injury.  In this regard, and as noted above, the July 2015 letter from the Veteran's VA physician records a diagnosis of small vessel ischemic changes.  Furthermore, the Veteran's VA physician opined that the small vessel ischemic changes were likely due to his hypertension, for which he is seeking service connection.  This newly submitted evidence is presumed to be credible for the purpose of reopening the Veteran's claim.  Thus, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  Accordingly, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for residuals of a head injury is reopened, and the appeal is granted to this extent only.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his hypertension is related to his military service.  Specifically, the Veteran contends that his hypertension had its onset during his service in the United States Army Reserves.  See Statement in Support of Claim, October 2009.  Alternatively, the Veteran's lay statements and the medical evidence of record have also raised the issue of whether the Veteran's hypertension is related to his period of active duty service.  Specifically, the Veteran contends that his hypertension is a result of the residuals of a head injury he sustained on active duty.  The Veteran stated that, after leaving active duty service, he began to experience nosebleeds, and, when he went to a private doctor following his discharge, he was told he had hypertension.  Furthermore, as noted in the decision above, the Veteran's VA physician indicated that, if high blood pressure manifested during active duty service, than it was likely that his current hypertension was related to service.

A Veteran is a person who served in the active military, naval, or air service and who was discharged under conditions other "than dishonorable."  38 C.F.R. 
§ 3.1(d) (2015).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

During the July 2015 hearing, the Veteran reported service in the United States Army Reserves.  While copies of the Veteran's STRs from his period of active duty service and his service in the Reserves are of record, the specific dates on which he served on ACDUTRA and/or INACDUTRA are not of record.  Therefore, the AOJ should verify all periods of ACDUTRA and INACDUTRA.

The Board notes that the Veteran has not undergone a VA examination to address the nature and etiology of his hypertension.

According to the National Institutes of Health and the National Heart, Lung, and Blood Institute, normal blood pressure is a systolic reading of less than 120 or a diastolic reading of less than 80.  Prehypertension is classified as a systolic reading of 120-139 or a diastolic of 80-89.  Stage one hypertension is a systolic of 140-159 or a diastolic of 90-99 and stage two hypertension is a systolic of 160 or a diastolic greater than or equal to 100.  "Prevention, Detection, Evaluation, and Treatment of High Blood Pressure," National Institute of Health, National Heart Lung, and Blood Institute (2003).

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

VA is obliged to provide a VA medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

With regard to the first element of the McLendon criteria, the Veteran's VA treatment records clearly indicate a current diagnosis of hypertension.  With respect to the second element, the Veteran's September 1963 entrance examination did not note any history of hypertension.  The Veteran's blood pressure reading at entrance was 130/84, and the Veteran's January 1966 separation examination indicated that the Veteran's blood pressure was 132/82.  Additionally, such records reflect that, in January 1965, the Veteran received a blow to the left side of the head.  A Report of Medical Examination from September 1974, performed in connection with the Veteran's service in the United States Army Reserves, indicates that the Veteran's blood pressure was 138/80.    A clinical record from January 1976 contains blood pressure readings of 130/82, 130/82, and 134/86.  These readings indicate prehypertension.  Finally, a Report of Medical Examination from January 1976 contains blood pressure readings of 140/110, 166/118, 154/106, 144/108, 138/90, and 134/86, indicating stage one hypertension.  With respect to the third element, in July 2015, the Veteran's VA physician indicated that, if the Veteran's hypertension had is onset during the Veteran's active duty, than his currently diagnosed hypertension was likely due to his military service.  The physician noted that he had not reviewed the Veteran's service treatment records and, therefore, did not know whether hypertension had its onset in service.  Based on the July 2015 letter, the Board finds that the third element in the McLendon analysis is met.  Finally, as the evidence of record is insufficient to make a decision on the Veteran's claim, the Board finds that the AOJ should arrange for the Veteran's to undergo a VA examination to address the nature and etiology of his hypertension.

With respect to the Veteran's claim for service connection for residuals of a head injury, the Board notes that the Veteran has generally contended that his residuals of a head injury are a result of his service, specifically, the kick to the head sustained in January 1965.  However, the medical evidence of record has also raised the issue of whether the Veteran's residuals of head injury are secondary to his hypertension.  Specifically, in a July 2015 letter, the Veteran's VA physician opined that that the small vessel ischemic changes were likely due to his hypertension. Therefore, the Board finds that the Veteran's claim for service connection for residuals of a head injury is inextricably intertwined with his claim for service connection for hypertension.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his hypertension or residuals of head injury.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's Army Reserves unit, to verify the Veteran's periods of ACDUTRA and INACDUTRA, and to obtain any outstanding STRs and personnel records.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All attempts to procure these records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his hypertension.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Verify the Veteran's current diagnosis of hypertension.

(B)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset during the Veteran's period of active duty service, to include the prehypertension readings during active duty service; or any verified period of ACDUTRA; or, is otherwise related to the Veteran's military service, to include the blow to the left side of the head as documented in January 1965.

In offering any opinion, the examiner must consider the lay statements of record regarding the onset and the continuity of the Veteran's symptomatology.  The rationale for any opinion should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


